Citation Nr: 0820973	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral wrist disorder.  

3.  Entitlement to a disability rating in excess of 30 
percent for asthma.  

4.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral spondylosis and lumbar myositis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran does not have sinusitis related to his active 
service.  

2.  In October 2001, the RO denied service connection for 
bilateral wrist pain.  The veteran was notified in November 
2001 and he did not file a timely appeal.  

3.  At the time of the October 2001 RO decision, the evidence 
consisted of the service medical records and the report of a 
VA examination.  

4.  Since the October 2001 RO decision, VA has received 
clinical records showing a post service wrist injury with 
residuals.  There is no additional lay or medical evidence of 
a wrist injury in service or of an increase in the pre-
service wrist injury residuals during service.  

5.  In 2004 and 2006 respectively, the veteran's service-
connected asthma was manifested by a Forced Expiratory Volume 
in one second (FEV-1) of 107 and 91 percent, and a ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 90 and 69 percent.  There is no 
evidence that the veteran must make at least monthly visits 
to his physician to care for exacerbations, or that he needs 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

6.  The service-connected lumbosacral spondylosis and lumbar 
myositis is manifested by a limitation of forward flexion to 
60 degrees, without ankylosis, associated objective 
neurologic abnormalities, or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

2.  The October 2001 RO decision denying service connection 
for a bilateral wrist disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  

3.  Evidence received since the RO's 2001 decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a bilateral wrist disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  The criteria for a disability rating in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
6602 (2007).  

5.  The criteria for a disability rating in excess of 20 
percent for lumbosacral spondylosis and lumbar myositis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5021, 5237 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in November 2004 that fully addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in November 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

Here, a May 2007 letter provided the veteran with notice of 
how disability evaluations are assigned, and the May 2006 
statement of the case provided the veteran with the relevant 
Diagnostic Codes.  


Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records.  The veteran submitted reports of absence from his 
employment and has not identified any other medical records 
that VA could obtain.  The appellant was afforded VA medical 
examinations and opinions were obtained.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Service Connection for Sinusitis

The veteran has claimed service connection for sinusitis, 
asserting that recent VA clinical records support the claim.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records do not document any sinus 
complaints, findings or diagnoses during service.  The 
veteran has not claimed to have any sinus complaints, 
findings or diagnoses in service.  

The veteran has not claimed that a current sinusitis is 
related to any disease or injury in service.  There are no 
competent medical opinions linking a current sinus disability 
to service.  

The veteran has asserted that VA clinical records support his 
claim.  These records show that, in September 2004, over 4 
years after the veteran left service, he was seen for 
evaluation of bronchial asthma exacerbations and nasal 
congestion.  His nasal septum was normal and the mucosa was 
pink.  No discharges were observed.  There were no sinus 
findings.  Nevertheless, there was an assessment of sinusitis 
and medication was recommended.  Sinusitis was added to the 
problem list.  

On the November 2004 VA respiratory examination, it was noted 
that the veteran was seeking service connection for 
sinusitis.  No current sinus complaints were recorded.  
Examination of the ears, nose, pharynx and neck showed normal 
findings.  There were no sinus abnormalities noted or 
diagnosed.   

Sinusitis has remained on the problem list, being listed in 
June 2005, May 2006, January 2007, and May 2007; all without 
any complaints, findings or current diagnoses.  

In this case, there is no competent medical evidence that the 
veteran actually has a chronic sinusitis for which service 
connection can be granted.  At its most favorable analysis, 
the original impression, in September 2004, raised a 
possibility of an acute sinusitis and indicated that 
appropriate treatment was provided.  The subsequent 
examination, in November 2004, and the clinical records show 
that sinusitis was considered as a possible problem and that 
there was no evidence of a continuing sinus disorder.  The 
examination report and clinical records provide a 
preponderance of evidence which establishes that the veteran 
does not have a sinus disability.  In the absence of 
competent evidence of a current disability, further medical 
examination is not indicated.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Whether New and Material Evidence has been Received to Reopen 
a Claim of Entitlement to Service Connection for a Bilateral 
Wrist Disorder

In October 2004, the veteran requested that he be re-
evaluated for "both hands."  In September 2005, he 
clarified that he wanted to re-open his claim for service 
connection for bilateral wrist pain.  

The RO had denied service connection for bilateral wrist pain 
in October 2001.  The veteran was notified in November 2001 
and did not perfect a timely appeal.  At that time, the 
evidence consisted of service medical records and the report 
of an October 2000 VA examination.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

In compliance with Kent, the veteran was notified, in 
November 2004, that the claim was previously denied and he 
had to submit new and material evidence.  The letter 
explained what was meant by both "new" and "material" 
regarding evidence.  He was specifically notified that the 
case had previously been denied because during service, there 
is no evidence of treatment for any wrist condition.  He was 
told that he had to submit evidence relating to this fact.  
He did not submit any such lay evidence.  He did not submit 
any such medical evidence.  He did not identify any such 
evidence, so VA could obtain it for him.  

The only evidence received since the veteran asked that his 
claim be re-opened consists of VA clinical records which show 
that the veteran sustained a wrist fracture while playing 
baseball after service, in 2003, and continues to have 
residual symptoms from that post service injury.  These 
records link the current symptoms to the post service injury.  
None of these VA records link the veteran's wrist symptoms to 
service or provide evidence that wrist pain was incurred or 
aggravated during the veteran's active service.  
Consequently, none of the evidence received since the last 
denial is "new and material."  In the absence of new and 
material evidence, the claim cannot be re-opened and remains 
denied.  


Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  


Entitlement to a Disability Rating in Excess of 30 Percent 
for Asthma

Pulmonary function tests results after optimum therapy are 
used for evaluation.  61 Fed. Reg. 46723 (Sept. 5, 1996).  
Bronchial asthma will be rated as follows:
    Forced Expiratory Volume in one second (FEV-1) less              
100 percent
      than 40-percent predicted, or; the ratio of Forced 
      Expiratory Volume in one second to Forced Vital 
Capacity 
      (FEV-1/FVC) less than 40 percent, or; more than one 
attack 
      per week with episodes of respiratory failure, or; 
requires 
      daily use of systemic (oral or parenteral) high dose 
      corticosteroids or immuno-suppressive medications.  

    FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40         60 percent
      to 55 percent, or; at least monthly visits to a 
physician
      for required care of exacerbations, or; intermittent 
(at
      least three per year) courses of systemic (oral or
      parenteral) corticosteroids.  

    FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56         30 percent
      to 70 percent, or; daily inhalational or oral 
bronchodilator 
      therapy, or; inhalational anti-inflammatory 
medication.  

    FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71         10 percent
      to 80 percent, or; intermittent inhalational or oral
      bronchodilator therapy.  
38 C.F.R. Part 4, Code 6602 (2007).   

On the November 2004 VA respiratory examination, medical 
records were reviewed.  The veteran reported a whitish 
productive cough in the morning and after lunch.  He reported 
running 1 to 11/2 miles twice a week and using a stationary 
bicycle twice a week.  He said he visited an emergency room 
once a year.  There had been no hospitalizations due to 
asthmatic attacks.  He reported missing work 3 to 5 times a 
year due to asthmatic attacks.  He said that he worked in a 
dusty environment and used an albuterol pump sometimes.  
Examination showed no thorax deformity.  There was 
symmetrical expansion and the lungs were clear to 
auscultation, bilaterally.  X-rays revealed band like 
atelectatic changes in the right midlung field.  Post 
bronchodilator pulmonary function tests results included an 
FEV-1 of 107 percent and an FEV-1/FVC of 90 percent.  

VA clinical notes show that another pulmonary function test 
was done in 2006 with an FEV-1 of 91 percent and an FEV-1/FVC 
of 69 percent.  The record includes VA clinical records 
through May 2007.  

While the veteran may feel that his service-connected asthma 
is so severe that a higher rating should be assigned, the 
objective findings of trained medical professionals are 
significantly more probative in determining the extent of the 
disability and whether the criteria for a higher rating have 
been met.  In this case, the disability is currently rated at 
30 percent.  The next higher rating, 60 percent, requires an 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent.  The FEV-1 of 107 and 91 percent, and FEV-1/FVC 
of 90 and 69 percent, in 2004 and 2006 respectively, do not 
approximate these requirements for a higher rating.  Neither 
does the evidence show that the veteran must make at least 
monthly visits to his physician to care for exacerbations, or 
that he needs intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids.  

The medical records and examination reports form a 
preponderance of evidence on this point.  They show that a 
higher rating is not supported by the facts of this case.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the asthma has 
not significantly changed and uniform rating is appropriate 
in this case.  At no time during the rating period has the 
disability exceeded the criteria for a 30 percent rating.  


Entitlement to a Disability Rating in Excess of 20 Percent 
for 
Lumbosacral Spondylosis and Lumbar Myositis

Myositis will be rated on limitation of the affected parts.  
38 C.F.R. § 4.71a, Code 5021 (2007).  

Effective September 26, 2003, the general rating formula for 
diseases and injuries of the spine will be as follows, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  
38 C.F.R. § 4.71a, Code 5237 (2007).  

On VA examination of the veteran's spine, in December 2004, 
the veteran complained that back pain had recently become 
more intense.  He described the pain as a stabbing, sharp, 
shock-like sensation, with an intensity of 7/10.  He used a 
heating pad and acetaminophen to alleviate the pain.  He 
reported weekly flare-ups of pain of 9/10 intensity and 2 to 
3 hours duration.  Flare-ups were precipitated by prolonged 
standing or ambulation, as well as cloudy and rainy days.  

The veteran was noted to walk unaided.  He used a lumbosacral 
corset.  He was able to ambulate for an hour.  He was not 
unsteady and denied falls.  He was independent in self care 
and activities of daily living.  The thoracolumbar spine had 
forward flexion from 0 to 90 degrees, painful from 60 to 90 
degrees.  Extension went from 0 to 30 degrees and was painful 
from 20 to 30 degrees.  Left and right lateral flexion went 
from 0 to 30 degrees, being painful from 20 to 30 degrees.  
Left and right lateral rotation went from 0 to 30 degrees 
with pain from 20 to 30 degrees.  There was pain on palpation 
of the lumbosacral area at the paravertebral muscles.  No 
spasms were noticed.  Lumbosacral flexion elicited pain and 
grimacing.  The spinal contour was preserved and the gait was 
normal.  

Sensory examination was normal in both lower extremities.  
Motor examination showed no atrophy, normal muscle tone, and 
5/5 strength in both lower extremities, proximally and 
distally.  Deep tendon reflexes were 2+ and symmetrical for 
both lower extremities.  Lasegue's sign was negative, 
bilaterally.  

The December 2004 examination concluded with diagnoses of 
lumbosacral strain, chronic active-myositis; and, lumbosacral 
spondylosis, at L4-L5 level.  

The record includes VA clinical records through May 2007.  
While these reflect continuing back complaints, they will not 
be set forth in detail here, because they do not provide 
evidence as to the rating criteria.  

The veteran feels that his service-connected back disorder 
has worsened to the extent that a higher rating is warranted.  
The current 20 percent rating contemplates a significant 
limitation of back motion such that forward flexion of the 
thoracolumbar spine is limited to between 60 and 30 degrees; 
or, the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees.  The next higher rating, 40 
percent, requires that forward flexion of the thoracolumbar 
spine be limited to less than 30 degrees; or, that there be 
favorable ankylosis of the entire thoracolumbar spine will be 
rated as 40 percent disabling.  

Here again, the objective findings of the trained medical 
professionals provide the most probative evidence as to the 
extent of the disability and whether the criteria for a 
higher rating have been met.  The December 2004 VA spine 
examination shows that the veteran's spine flexed 60 degrees 
without pain.  While this just crosses the threshold for a 20 
percent rating, it does not meet the restriction to 30 
degrees or less, which is required for the next higher 
rating.  Further, the X-ray studies show there is no 
ankylosis that could be assigned a higher rating.  The 
neurologic findings were normal and do not show associated 
objective neurologic abnormalities that could be assigned 
additional ratings.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2007).  Also, there is no evidence of incapacitating 
episodes ratable under diagnostic code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Code 5243, Note(1) (2007).  

The medical examination report provides the preponderance of 
evidence in this case and it shows that the service-connected 
back disability does not meet the requirements for a higher 
or additional rating.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.

Again, the Board has considered the issues raised by the 
Court in Hart and whether staged ratings should be assigned.  
We conclude that the service-connected back disability has 
not significantly changed and uniform rating is appropriate 
in this case.  At no time during the rating period has the 
disability exceeded the criteria for a 20 percent rating.  


ORDER

Service connection for sinusitis is denied.  

Since new and material evidence has not been received, the 
petition to reopen the claim of entitlement to service 
connection for a bilateral wrist disorder is denied.  

A disability rating in excess of 30 percent for asthma is 
denied.  

A disability rating in excess of 20 percent for lumbosacral 
spondylosis and lumbar myositis is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


